Citation Nr: 0938668	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  05-35 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 10 percent for simple 
phobia, fear of flying.


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The Veteran had active service from April 1969 to March 1973 
and from April 1973 to January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

In a January 2008 decision, the Board granted a 10 percent 
rating for simple phobia, fear of flying.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an May 2009 Order, 
the Court granted a Joint Motion to Remand and remanded the 
case to the Board for further development and readjudication 
as outlined in the Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R § 3.159 (2008).

The VA has a duty to assist a claimant in obtaining relevant 
records held by any Federal department or agency that the 
claimant adequately identifies and authorizes the VA to 
obtain.  See 38 U.S.C.A. § 5103A(b), (c)(3).  Under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).

The Joint Motion noted that VA treatment records dated in May 
2001 indicated that the Veteran was referred for treatment by 
the Vet Center.  The Joint Motion noted that the record did 
not contain any requests for records from the Vet Center.  
The parties agreed that a remand was necessary for VA to 
request treatment records from the Vet Center.    
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request his 
authorization for   the release of records 
from the Vet Center.  

2.  Request the treatment records from the 
Vet Center.  All requests and responses 
should be documented.  Any records 
obtained from the Vet Center should be 
associated with the claims file.

3.  Following the completion of the 
actions requested above, the claim should 
be readjudicated. If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and afforded an opportunity to respond. 
Thereafter, the case should be returned to 
the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


